                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


GARY AARON COBLE,

       Petitioner,

V.                                                                  Civil Action No.3:19CV509

B.KANODE,

       Respondent.

                                 MEMORANDUM OPINION

       Gary Aaron Coble,a Virginia state prisoner proceedingpro se, brings this petition pursuant

to 28 U.S.C. § 2254 ("§ 2254 Petition," ECF No. 1)^ challenging his convictions in the Circuit
Court for the County of Northampton, Virginia ("Circuit Court"). In his § 2254 Petition, Coble
argues entitlement to relief based upon the following claims:

       Claim One: (a)Coble's rights under the Fifth Amendment have been violated in
                  that "[n]o person shall be compelled in any criminal case to be a
                      witness against himself, nor be deprived of life, liberty, or property
                      without due process,"(§ 2254 Pet. 6);
                      (b) Coble's rights under the Sixth Amendment have been violated
                      in that he had the "[r]ight to have assistance of counsel for his
                      defense," {id.)\ and,
                      (c) Coble's rights under the Fourteenth Amendment have been
                      violated in that"[n]o person shall deprive any person oflife, liberty,
                      or property without due process of law, nor deny to any person
                      within its jurisdiction the equal protection ofthe laws." {Id.)

       Claim Two:     Trial counsel rendered ineffective assistance by (a) "refus[ing] to
                      investigate [the] elements of the case which may have been
                      beneficial to [Coble's] case," (b) "[flailing to move to suppress
                      [Coble's] confession as 'fruit from a poisonous tree,"'and(c)"[n]ot
                      having [a] mental evaluation performed, resulting in prejudice
                      against[Coble] in his defense." {Id. at 9.)


^ The Court employs the pagination assigned to the parties' submissions by the CM/ECF docketing
system. The Court corrects the spacing, capitalization, punctuation, and spelling in the quotations
fi-om Coble's submissions.
